Name: Council Regulation (EEC) No 413/86 of 17 February 1986 amending Regulations (EEC) No 1508/76 and (EEC) No 1521/76 on imports of olive oil originating in Tunisia and Morocco (1985/86)
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce;  taxation;  trade
 Date Published: nan

 26 . 2. 86 Official Journal of the European Communities No L 48/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 413/86 of 17 February 1986 amending Regulations (EEC) No 1508/76 and (EEC) No 1521/76 on imports of olive oil originating in Tunisia and Morocco (1985/86) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas Articles 1 6 and 1 7 and Annex B to the Coopera ­ tion Agreements between the European Economic Community and Tunisia (2) and Morocco (3) respectively stipulate that, if the country in question levies a special export charge on imports into the Community of olive oil falling within subheading 15.07 A I of the Common Customs Tariff, the levy applicable to such oil is to be reduced by a fixed amount of 0,60 ECU per 100 kilo ­ grams and by an amount equal to the special charge, but not exceeding 12,09 ECU per 100 kilograms in the case of the reduction provided for in the aformentioned Articles and 12,09 ECU per 100 kilograms in the case of the additional amount provided for in the aforementioned Annex B ; Whereas, the aforementioned Agreements were imple ­ mented by Regulations (EEC) No 1 508/76 (4) and (EEC) No 1521 /76 (*), as last amended by Regulation (EEC) No 436/85 (6) ; Whereas the Contracting Parties have agreed, by exchanges of letters, to fix the additional amount, at 12,09 ECU per 100 kilograms for the period 1 November 1985 to 28 February 1986 ; Whereas Regulations (EEC) No 1508/76 and (EEC) No 1521 /76 should accordingly be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) (b) of Regulations (EEC) No 1508/76 and (EEC) No 1521 /76 shall be replaced by the following : '(b) an amount equal to the special charge levied by Tunisia and Morocco on exports of the said oil but not exceeding 12,09 ECU per 100 kilograms, this amount being increased for the period 1 November 1985 to 28 February 1986 by 12,09 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK (') OJ No C 72, 18 . 3 . 1985, p. 122. (2) OJ No L 265, 27. 9 . 1978, p. 2 . (3) OJ No L 264, 27 . 9 . 1978, p. 2. (4) OJ No L 169, 28 . 6 . 1976, p. 9 . 0 OJ No L 169, 28 . 6. 1976, p . 43 . V) OJ No L 52, 22. 2 . 1985, p . 2.